internal_revenue_service number release date index number ---------------------------------- ----------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-149264-05 date date - ---------------------------------------------- -------------------------- legend trust settlor daughter a b c d e f g h date year year court state law state law state law state law trust trust trust dear ---------------- ---------------------------------------- ------------------- ------------------------ ---------------------------- ----------------------- --------------------- ---------------------- ------------------------ ---------------------------- --------------------------- --------------------------- --------------------- ------- ------- ----------------------------------------------------------------------- ------------------------------------------------------ ------------------------------------------------------ ----------------------------------------------- ----------------------------------------------- ---------------------------------- -------------------------------- -------------------------------- this is in response to your letter dated date submitted by your authorized representative on your behalf and other correspondence concerning the plr-149264-05 generation-skipping_transfer gst tax gift_tax and income_tax consequences of the proposed partition of trust and the proposed modifications of the partitioned trusts the facts and representations submitted are summarized as follows settlor article v provides that upon the termination of trust all property then in the hands executed an irrevocable_trust agreement trust dated date with amendments dated prior to date trust was created for the primary benefit of settlor’s daughter daughter and her surviving_spouse and issue if any article iii of trust provides that all of the income of trust in the absolute and unqualified discretion of the trustees shall be either accumulated by the trustees for future distribution and may then be retained in the form received or invested and or re- invested by the trustees in such securities or properties as they may see fit without being limited as to any investment to securities or properties as may be permitted by law for the investment of trust funds or distributed to daughter during her lifetime from and after the death of daughter if she leaves surviving issue but no spouse all distributions made by the trustees shall be made to daughter’s issue per stirpes article iv provides that trust shall extend and continue until the death of the last survivor of thirteen named individuals settlor’s children and grandchildren there are currently five survivors remaining of the trustees shall immediately be distributed to daughter if living as her sole and separate_property if daughter shall not survive the termination of trust then upon the termination if daughter has lawful issue then surviving but no spouse two-thirds of all property then in the hands of the trustees shall be distributed to such issue per stirpes but if one or more are minors their shares shall go to the proper trustees or guardians article vii provides that in any case in which the trustees are required to divide the trust estate into parts or shares and to distribute the same or the proceeds thereof they are authorized and empowered in their sole discretion to make such division in_kind or in money or partly in_kind and partly in money died in year daughter left no surviving_spouse a has one child d b is survived by two children e and f c has two children g and h the current income beneficiaries of trust are a c e and f the current co-trustees of trust are d e and g and trust one trust each to benefit one of daughter’s children a b and c and his her family the sole trustee of trust will be d and the current income_beneficiary will be d’s mother a the sole trustee of trust will be e and the current income beneficiaries will be e and f the sole trustee of trust will be g and the current income_beneficiary will be g’s mother c trust will be partitioned on a pro_rata basis the co-trustees propose to petition court to partition trust into trust trust daughter died in year survived by two children a and c b the third child a c d e f g and h will provide written consent to the proposed partition of the co-trustees propose to obtain an order from court to modify trust sec_1 and state law provides that a trustee or beneficiary of a_trust may petition the court plr-149264-05 into trust sec_1 and and except for two modifications trust sec_1 and will have the same terms as trust trust sec_1 and will terminate under the original terms of trust as provided in article iv of trust to add testamentary limited powers of appointment in two specific circumstances first if a a child of a b or c child and all child’s issue issue fail to survive termination of the trust and if there existed at no time any issue entitled to receive income of that trust the share of the deceased child shall be distributed pursuant to child’s exercise of a testamentary limited_power_of_appointment in favor of child’s surviving_spouse or in default of such appointment as provided in trust second if child of a b or c and all issue fail to survive termination of a_trust and if issue was at any time entitled to receive income of that trust the share of issue shall be distributed pursuant to issue’s testamentary limited_power_of_appointment in favor of issue’s surviving_spouse or parent or in default of such appointment as provided in trust trust and proposed modifications of trust sec_1 and with the filing of the petition to modify a_trust state law provides that a trustee or beneficiary may petition the court to approve the division of a_trust state law provides that if all beneficiaries of an irrevocable_trust consent they may compel modification of a_trust upon petition to the court broader power is intended by express reference to state law a person who is a beneficiary of a_trust that permits the person as trustee or cotrustee to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health education support or maintenance within the meaning of sec_2041 or sec_2514 of the internal_revenue_code constructive have been made to trust after that date you have requested the following rulings the proposed partition of trust into trust sec_1 and will not cause trust or trust sec_1 and to lose their exempt status for gst tax purposes under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse the proposed modifications of trust sec_1 and to provide child and issue state law provides that unless a settler or a testator clearly indicates that a_trust was irrevocable on date and no additions actual or the proposed partition of trust into trust sec_1 and and the proposed plr-149264-05 and issue’s surviving_spouse or parent respectively will not cause trust sec_1 and to lose their exempt status for gst tax purposes under a of the act and sec_26_2601-1 modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not result in the realization of any income under ' and does not result in the realization of any gain_or_loss under ' ruling sec_1 and the proposed partition of trust into trust sec_1 and and the proposed sec_2601 imposes a tax on each generation-skipping_transfer which includes under sec_2611 a taxable_distribution a taxable_termination and a direct_skip under a of the act the gst tax is generally applicable to generation- skipping transfers made after date however under b a and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation plr-149264-05 beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example involves an irrevocable_trust that was established in the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust terms are identical except for the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive were made to trust after that date the co-trustees propose to partition trust into trust trust and trust one trust each to benefit one of daughter’s children a b and c and his her family all income from each of trust sec_1 and will be distributed to the current income_beneficiary or beneficiaries under the original terms of trust trust sec_1 and must terminate no later than the time provided for under the original terms of trust the co-trustees also propose to modify trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively in the event the testamentary limited_power_of_appointment is not exercised the trust shall be distributed as provided in trust based on the facts submitted and representations made we conclude that the proposed partition of trust into trust sec_1 and and the proposed modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not result in a shift of any beneficial_interest in trust or trust sec_1 and to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the partition further the proposed partition of trust into trust sec_1 and and the proposed modifications of trust sec_1 and will not extend the time for vesting of any beneficial_interest in trust sec_1 and beyond the period provided for in the original trust accordingly we conclude that the proposed partition of trust and the proposed modifications of trust sec_1 and to provide child and issue with a testamentary_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not cause trust or trust sec_1 and plr-149264-05 to lose their exempt status for gst tax purposes under a and sec_26 b i sec_2514 provides that the exercise or release of a general power of sec_2511 provides that subject_to the limitations contained in chapter ruling sec_2501 provides that a gift_tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor shall not be deemed a general_power_of_appointment modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not result in any change in the beneficial interests of any of beneficiaries of the trusts accordingly based on the facts submitted and representations made we conclude that the proposed partition of trust into trust sec_1 and and the proposed modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse and issue’s surviving_spouse or parent respectively will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries provides that e as trustee of trust may exercise the power to make discretionary distributions of income or principal to or for the benefit of e only for e’s health e will be the sole trustee of trust and a beneficiary of that trust state law the proposed partition of trust into trust sec_1 and and the proposed plr-149264-05 education support and maintenance within the meaning of sec_2514 accordingly e’s exercise of the power to make distributions from trust to himself will not be deemed to be a transfer or property for purposes of sec_2501 and sec_2514 ruling sec_61 provides that gross_income includes gains derived from dealing in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 and the loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations treats as income or as loss sustained the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent in 499_us_554 the supreme court of the united_states examined the issue of what constitutes a material difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage savings a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under sec_165 for the adjusted difference between the face value of the participation interests the association had traded and the fair_market_value of the participation interests it had received the supreme court test for determining whether exchanged properties are materially different for purposes of sec_1001 is whether the respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 in revrul_69_486 1969_2_cb_159 a_trust instrument required the trustee to distribute the corpus of a_trust consisting of promissory notes and common_stock one- half to an individual and one-half to a tax exempt charitable_organization the beneficiaries however agreed that the individual should receive all of the notes and the charitable_organization should receive all of the stock although the trustee complied with their request neither the trust instrument nor local law allowed the trustee to make an allocation of specific property in_kind thus the beneficiaries were considered to have received a pro_rata distribution of the notes and stock followed by a deemed exchange between the beneficiaries of their respective shares of stock and notes revrul_69_486 therefore concluded that the individual recognized gain on the disposition of his shares of the common_stock in an amount determined under sec_1001 plr-149264-05 a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition revrul_56_437 1956_2_cb_507 under the proposed court order the beneficiaries will not acquire their interests in each of trust sec_1 and as a result of an exchange of their property interests in trust rather the trustees are exercising their right to partition trust as allowed by state law and by reason of their existing authority to distribute trust income or principal revrul_56_437 while trust sec_1 and will be modified pursuant to court order to allow child and issue a testamentary limited_power_of_appointment such modifications will not be a material_change under sec_1001 in contrast to the situation in revrul_69_486 the partition of trust into trust sec_1 and will be pro_rata and each of trust sec_1 and will receive an equal share of each asset of trust the interest that each of the beneficiaries will have in trust sec_1 and is substantially the same as each currently has in trust finally trust sec_1 and will be subject_to the original terms of trust accordingly based on the facts submitted and representations made we conclude that the proposed partition of trust into trust trust and trust and the proposed modifications of trust sec_1 and to provide child and issue with a testamentary limited_power_of_appointment to benefit child’s surviving_spouse or issue’s surviving_spouse or parent respectively pursuant to court order will not be considered to be a sale_or_other_disposition of trust property and thus will not cause any beneficiary trust or trust sec_1 or to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-149264-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
